               Case 1:20-cv-02053-ALC Document 22 Filed 04/22/21 Page 1 of 3




Hon. Andrew L. Carter, Jr., U.S.D.J.                                                                                            Herbert Smith Freehills New York LLP
                                                                                                                                450 Lexington Avenue, 14th floor
United States District Court                                                                                                    New York, NY 10017
Southern District of New York                                                                                                   USA
40 Foley Square, Rm. 435                                                                                                        T +1 917 542 7600
                                                                                                                                F +1 917 542 7601
New York, NY 10007                                                                                                              D +1 917 542 7611
                                                                                                                                E Peter.Behmke@hsf.com
                                                                                                                                www.herbertsmithfreehills.com


                                                                                                                                Our ref


                                                                                                                                Your ref


VIA ECF                                                                                                                         Date
                                                                                                                                April 22 2021

Re:          VL8 Pool, Inc. v. Glencore Ltd.,
             Case No. 1:20-cv-02053 (S.D.N.Y.)

Dear Judge Carter:

       This Firm represents Glencore Ltd. (“Glencore”). Pursuant to Rule 2(A) of Your
Honor’s Individual Practices, we write to request a pre-motion conference concerning
Glencore’s anticipated motion to dismiss the Amended Complaint (ECF No. 21; “AC”) filed
by plaintiff VL8 Pool, Inc. (“VL8”).

                                                                          Background

       This case concerns VL8’s attempt to recover consequential damages from Glencore
under a contract for the purchase of marine fuel that expressly prohibits the recovery of
consequential damages. As set forth below, the Amended Complaint fails to plead viable
claims and it should therefore be dismissed with prejudice.

        In its March 25, 2021 Opinion and Order (ECF No. 20; the “Order”), 1 this Court
granted Glencore’s motion to dismiss VL8’s original Complaint. The Court dismissed VL8’s
breach of contract claim because: (i) the damages sought were consequential losses barred by
Section 7(a) of Glencore’s GT&Cs; and (ii) VL8 did not plead facts that suggested Glencore
was grossly negligent (as argued by VL8) such that the limitation of liability agreed between
these sophisticated parties would be unenforceable. (Order at 6-7). The Court did not reach

1
             Unless otherwise defined herein, capitalized terms have the meanings set forth in the Order.



Herbert Smith Freehills New York LLP and Herbert Smith Freehills, an Australian Partnership, are separate member firms of the international legal practice known as
Herbert Smith Freehills.

Herbert Smith Freehills New York LLP is a limited liability partnership registered in England and Wales with registered number OC375072. Its registered office is at
Exchange House, Primrose Street, London EC2A 2EG.
        Case 1:20-cv-02053-ALC Document 22 Filed 04/22/21 Page 2 of 3


                                                          Date
                                                          April 22 2021
                                                          Letter to
                                                          Hon. Andrew L. Carter, Jr., U.S.D.J.




Glencore’s additional argument that the claim should be dismissed because VL8 did not
provide timely notice of its claim, as required by the contract and U.C.C. § 2-607(3).

       The Court also dismissed VL8’s negligence and product liability claims pursuant to the
economic loss rule, and granted VL8 leave to amend. (Order at 7-9). The Court did not reach
the motion directed at VL8’s remaining claim, for indemnity and contribution, explaining that
the merits of that claim may be impacted by VL8’s amendment. (Order at 9-10).

       In its Amended Complaint, VL8 asserts two causes of action: Count I, for breach of
contract (AC ¶¶ 57-65), and Count II, for indemnity and contribution for amounts that VL8
may be required to pay the vessel’s owner to satisfy claims under their time charter (AC ¶¶ 66-
71). Neither count is viable.

I.     Count I (Breach of Contract and Warranty) Should be Dismissed

       Count I should be dismissed for three reasons.

        First, VL8 again argues that the limitation of liability in Section 7(a) of the contract is
unenforceable based on a theory of “gross negligence.” To establish gross negligence, VL8
was required to make “nothing short of[] a compelling demonstration of egregious intentional
misbehavior evincing extreme culpability: malice, recklessness, deliberate or callous
indifference to the rights of others, or an extensive pattern of wanton acts.” Morgan Stanley &
Co. v. Peak Ridge Master SPC Ltd., 930 F. Supp. 2d 532, 544 (S.D.N.Y. 2013) (citation
omitted).

       The Amended Complaint contains one new fact that is even arguably relevant to
Glencore’s state of mind at the time of delivery, and it comes nowhere close to meeting this
standard. According to the Amended Complaint, Glencore received notice of a single
customer claim related to a marine fuel product sold by Glencore in Balboa, Panama in
February 2018 (out of the thousands of barrels sold to scores of customers that month), several
days prior to Glencore delivering the marine fuel at issue in this case to VL8 in Houston,
Texas. (AC ¶ 21, Ex. A). That new pleaded fact does not establish “egregious intentional
misbehavior” or an “extensive pattern of wanton acts,” and it provides no basis for VL8 to
evade the parties’ agreed allocation of risk in their contract.

      Second, even if Section 7(a) were unenforceable, VL8 cannot recover consequential
damages. VL8 does not plead facts showing that at the time of contracting, “the parties
contemplated that [Glencore] would assume liability” for VL8’s potential consequential losses




                                                                                                  2
        Case 1:20-cv-02053-ALC Document 22 Filed 04/22/21 Page 3 of 3


                                                          Date
                                                          April 22 2021
                                                          Letter to
                                                          Hon. Andrew L. Carter, Jr., U.S.D.J.




or, “[i]n the absence of any provision for such an eventuality,” that Glencore would have
agreed to do so if the parties “had . . . considered the subject.” Kenford Co. v. Cty. of Erie, 73
N.Y.2d 312, 319-20 (1989). Thus, even if Section 7(a) were completely read out of the
contract, VL8’s claimed consequential damages would not be recoverable as a matter of law.

        Third, Section 7(c) of the GT&Cs requires that “[a]ny claim as to the quality of the
Marine Fuels delivered” must be sent to Glencore “within thirty (30) days after the date of
delivery, failing which, such claim shall be deemed waived and absolutely barred.” (AC Ex. E
§ 7(c)). After two opportunities, VL8 still cannot plead that it provided timely notice. For this
independent reason, Count I should be dismissed. See Quinn v. Walgreen Co., 958 F. Supp.
2d 533, 544 (S.D.N.Y. 2013) (“Here, plaintiffs have failed to allege they provided Walgreens
with timely notice of the alleged breach of warranty. Accordingly, plaintiffs’ breach of
warranty claims are dismissed.”).

II.    Count II (Contribution and Indemnity) Should Be Dismissed Because
       VL8’s Potential Liability to the Vessel’s Owner Is Based in Contract

       Count II, for contribution and indemnity, should be dismissed because the tort
doctrines of indemnity and contribution do not apply where, as here, the plaintiff is seeking to
recover for its own contractual liability to a third party. See In re M/V DG HARMONY, 436 F.
Supp. 2d 660, 665 (S.D.N.Y. 2006) (“tort indemnity is available if ‘a tort has occurred’”);
Dishong v. Peabody Corp., 219 F.R.D. 382, 386 n.3 (E.D. Va. 2003) (maritime contribution
not available where underlying claims arose “under contract law and . . . there is no possibility
of contribution liability, which is a tort-law concept”).

       We are available at the Court’s convenience to further discuss these issues or answer
any questions the Court may have.

                                                                          Respectfully submitted,

                                                                          /s/ Peter J. Behmke

                                                                          Peter J. Behmke

cc:    All Counsel of Record (via ECF)




                                                                                                     3
